DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 102(a) as being anticipated by Schneider (US 2012/0295490).
Regarding claims 1, 7 and 12, Schneider shows a pin for a semiconductor package, comprising: a shaft (pin 16 as shown in FIG. 1) comprising an upper portion ( terminal end 28 as shown in FIG. 2) configured to couple with a housing (case 20 as shown in FIG. 5) and comprising a lower portion ( first terminal end 22 as shown in FIG. 2); wherein the lower portion comprises a reversibly elastically deformable portion (flexible portion 24); wherein the reversibly elastically deformable lower portion is configured to be located between the housing (case 20) and a substrate (PCB 12 as shown in FIG. 1); wherein the upper portion (terminal end portion 28) is configured to extend through the housing (see FIG. 5); and wherein the reversibly elastically deformable portion is configured to compress ( see FIG. 4 and related text) when the housing is coupled over the substrate (as shown in FIG. 5) .  
Regarding claims 2 8 and 10, Schneider shows a pin for a semiconductor package, comprising, wherein a base of the pin (pin 16) is coupled to the substrate with a spring (flexible portion 124 as shown in FIG. 10C).  

Regarding claims 4,13 and 16, Schneider shows a pin for a semiconductor package, comprising, wherein the reversibly elastically deformable lower portion comprises a spring and coil spring (flexible portion 124 as shown in FIG. 10C). 
Regarding claims 5 and 15, Schneider shows a pin for a semiconductor package, comprising, wherein the reversibly elastically deformable lower portion is configured to compress to prevent a lower end of the pin from lowering beyond a predetermined point relative to the lower end of pin when the housing is lowered to be coupled to the substrate (see FIG. 4 and related text).  
Regarding claims 6 and 11, Schneider shows a pin for a semiconductor package, comprising, wherein  the pin ( pin 16) is configured to couple to a connection trace coupled to a semiconductor die, wherein the semiconductor die is at least partially enclosed within a cavity of the housing ( connect to printed circuit board ).  
Regarding claim 14, Schneider shows a pin for a semiconductor package, wherein the spring is configured to be compressed along a direction substantially parallel with the shaft of the pin (see FIG. 4 and related text).  
Regarding claim 17, Schneider shows a pin for a semiconductor package, wherein the pin is configured to be compressed when the housing is placed over the substrate (see FIG. 4 and related text).  

Regarding claim 19, Schneider shows a pin for a semiconductor package, wherein the pin is configured to directly couple to the substrate through a solderless connection (see FIG.  5 and related text).
Regarding claims 20 and 21, Schneider shows a pin for a semiconductor package, wherein the lower portion is configured to directly couple to the substrate through a solderless connection (see FIG. 5 and related text). 
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ELIAS ULLAH/Primary Examiner, Art Unit 2893